Citation Nr: 1220979	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-12 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a lumbosacral strain (lumbar spine disorder), and if so, whether service connection is warranted.

2.  Entitlement to service connection for residuals of a fracture of the left ankle (left ankle disorder).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to December 1973.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which reopened and denied the lumbar spine disorder claim and denied the left ankle disorder.  

The issues of service connection for a lumbar spine disorder and a left ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a May 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a lumbar spine disorder because the evidence did not show a chronic residual low back disability.  Although provided notice of that decision the same month, the Veteran did not perfect an appeal thereof.

2.  Evidence associated with the claims file since the May 2003 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a lumbar spine disorder.


CONCLUSION OF LAW

1.  The May 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1998); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a lumbar spine disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim to reopen the issue of entitlement to service connection for a lumbar spine disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a0, 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for lumbar spine disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 12 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).  

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of service connection for a lumbar spine disorder.  

In a May 2003 rating decision, the RO denied service connection for lumbar spine disorder because the evidence did not show a residual chronic disability.  Although provided notice of the May 2003 rating decision, the Veteran did not perfect an appeal thereof.  Accordingly, the May 2003 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).  In February 2008, the Veteran filed a claim to reopen the issue of entitlement to service connection for a lumbar spine disorder.  However, by a June 2008 rating decision, the RO denied reopening the claim.  The Veteran filed a timely notice of disagreement and perfected his appeal in April 2009.

Although the RO determined that new and material evidence had been presented to reopen the claim of entitlement to service connection for a lumbar spine disorder, this decision is not binding on the Board.  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993)(Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

A claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the May 2003 rating decision is the last final disallowance of the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

The evidence of record at the time of the June 2003 rating decision consisted of the Veteran's service treatment records, private treatment records from the University Hospital of Cleveland, VA treatment records, and the Veteran's statements.  The Veteran's "replacement of health record" examination dated in November 1972 does not indicate any abnormalities of the spine and the accompanying Report of Medical History indicates a denial of recurrent back pain.  In June 1973, the Veteran complained of sharp pain in the right lower back after fifteen minutes of running.  He was diagnosed with bilateral slight muscle spasm.  His discharge examination showed a clinically normal spine.  

The VA treatment records associated with the claims file prior to the May 2003 rating decision are negative for any diagnoses of or treatment for a lumbar spine disorder.  In January 2003 and February 2003, the Veteran asserted that he had a lumbar spine disorder which was related to service.  

Evidence received since the May 2003 rating decision reveals a diagnosis of minimal degenerative arthritic changes of the lumbosacral spine.  See July 2003 x-ray report.  In a May 2008 VA treatment note, the Veteran complained of sharp pain in the low back and burning pain down both legs posteriorly to the ankles.  On examination, the Veteran's lumbar spine was well aligned without obvious masses or deformity.  There was no paralumbar spasm noted although his gait was antalgic.  The assessment/plan indicated that the Veteran had degenerative disc disease of the lumbar spine and an MRI was ordered.  

In a March 2008 statement, the Veteran asserted that he was treated for a severe back disability during service.  He alleged that his service treatment records should show a disorder so severe as to be considered a permanent condition.  He has also indicated that he has experienced low back pain since service separation.  

The Board finds that the Veteran's statements are competent and credible evidence of lay observable events.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994)(holding that a claimant's statements are competent evidence of what comes to him/her through his/her senses); Justus v. Principi, 3 Vet. App. 510, 513 (1992)(finding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  His statements are "new" evidence, as they were not previously submitted for VA consideration.  At the time of the May 2003 decision, the Veteran had not asserted that he had been injured and treated during service.  See 38 C.F.R. § 3.156(a).  His statements as well as the additional medical evidence are also "material" as they relate to un-established facts necessary to substantiate the claim.  Id.  Specifically, the medical evidence establishes a chronic disability and his statements indicate continuity of symptomatology.  Layno, 6 Vet. App. at 469; Justus, 3 Vet. App. at 513.  Accordingly, the Board finds that new and material evidence has been associated with the claims file since the May 2003 rating decision, and further finds that such evidence raises a reasonable possibility of substantiating the Veteran's claim.  Consequently, the issue of entitlement to service connection for a lumbar spine disorder is reopened.  38 C.F.R. § 3.156(a).  The Board will now review the merits of the Veteran's claim on a de novo basis.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disorder is reopened; the claim is granted to this extent only.


REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist with regard to the Veteran's claims for entitlement to service connection for a lumbar spine disorder and a left ankle disorder.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5103, 5013, 5103A, 5106, 5107, 5126; 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a).  

In a November 2008 determination letter, the Veteran was granted benefits from the Social Security Administration (SSA).  In a December 2009 SSA Inquiry print out, it also indicated that the Veteran received SSA benefits and his disability onset was on September 30, 2001.  As the duty to assist extends to obtaining SSA records where they may be relevant to the issues under consideration, remand is required for the RO to obtain the Veteran's SSA records.  Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

Additionally, the Veteran asserts that he was treated for a fracture to his left ankle and severe low back pain during service.  He indicates that he was put into a cast for his ankle fracture during service.  Further, the Veteran indicated in the April 2008 statement that his low back and left ankle problems were so severe that they were considered permanent.  He provides that his service treatment records should evidence such treatment.  As provided above, the Veteran's service treatment records are silent for such treatment.  On remand, the RO should verify that a complete copy of the Veteran's service treatment records have been associated with the claims file, to include any and all treatment for a left ankle fracture and complaints of low back pain.  

Last, although the Veteran was provided with a VA examination addressing the etiology of his lumbar spine disorder in May 2008, review of that examination report reflects that it is inadequate upon which to base a decision.  Barr v. Nicholson, 21 Vet. App. 302, 311 (2007)(holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)(noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Specifically, the VA examiner opined that the Veteran's arthritis of the spine is not likely related to his service connected strain, but rather a natural occurring phenomena.  It is unclear as to what the VA examiner is referring to as the Veteran is not service connected for any disabilities.  Accordingly, the RO should provide the Veteran with a new VA examination addressing the etiology of the Veteran's lumbar spine disorder, to include as related to the slight bilateral muscle spasm noted during service.  

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his lumbar spine and left ankle disorders.  The RO must then attempt to obtain copies of the related medical records that are not already in the claims folder, to include all updated VA treatment records and all of the Veteran's records from the Social Security Administration.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. The RO must schedule the Veteran for a VA examination to determine the etiology of his lumbar spine disorder.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a review of the entire claims file, to include the service and post service medical records and the Veteran's contentions, the examiner must provide an opinion as to whether the Veteran currently has a lumbar spine disorder, and if so, the VA examiner must provide an opinion as to whether the lumbar spine disorder is at least as likely as not (50 percent or greater probability) related to the Veteran's active duty service, to include his in-service complaints of low back pain in January 1973.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.365 (2011).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any of the reports is deficient in any manner, the RO must implement corrective procedures at once.

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.









(Continued on next page)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


